   Case 2:20-cv-00058-LGW-BWC Document 8 Filed 12/16/20 Page 1 of 2


                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                              United States District Court


                     FOR THE SOUTHERN DISTRICT OF GEORGIA                          By CAsbell at 1:07 pm, Dec 16, 2020

                              BRUNSWICK DIVISION


 JERRY CARTER, JR.,

                Petitioner,                                 CIVIL ACTION NO.: 2:20-cv-58

        v.

 LINDA GETER,

                Respondent.


                                            ORDER

       Petitioner Jerry Carter (“Carter”), who is currently incarcerated at the United States

Penitentiary-Thomson Satellite Camp in Thomson, Illinois, filed a Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 while he was housed at the Federal Correctional Institution in

Jesup, Georgia. Doc. 1. Carter has now moved to change venue, doc. 7, which the Court

GRANTS.

       District courts are authorized to grant writs of habeas corpus “within their respective

jurisdictions,” 28 U.S.C. § 2241(a), and such writs “shall be directed to the person having

custody of the person detained.” 28 U.S.C. § 2243. Therefore, the proper party respondent is the

“person who has the immediate custody of the party detained, with the power to produce the

body of such party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426, 434‒35 (2004)

(citation omitted). Similarly, because “the court issuing the writ [must] have jurisdiction over

the custodian,” in “habeas petitions challenging present physical confinement, jurisdiction lies in

only one district: the district of confinement.” Id. at 442‒43 (citation omitted). To this end,

courts in this District maintain a “longstanding practice” of transferring § 2241 habeas petitions
   Case 2:20-cv-00058-LGW-BWC Document 8 Filed 12/16/20 Page 2 of 2



to the district of incarceration. 28 U.S.C. § 1631 (“Whenever a civil action is filed in a court . . .

and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of

justice, transfer such action . . . to any other such court . . . in which the action . . . could have

been brought . . . .”).

        Because Carter is housed in a federal facility in Thomson, Illinois, the proper party

respondent is the warden of that institution. Accordingly, the Court DIRECTS the Clerk of

Court to TRANSFER the instant cause of action to the Western Division of the District Court

for the Northern District of Illinois. 28 U.S.C. § 93(a)(2).

        SO ORDERED, this 16th day of December, 2020.




                                         _____________________________________
                                         BENJAMIN W. CHEESBRO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                                     2
